Order entered July 15, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01390-CR

                              ERNESTO JENNINGS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 363rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-1131021-W

                                           ORDER
       We REINSTATE this appeal.

       We abated this appeal for findings regarding the record, specifically why appellant’s brief

had not been filed. We ADOPT the trial court’s July 11, 2016 findings that appellate counsel

will travel to the Formby Unit to meet with appellant and appellant’s brief will be filed by

August 13, 2016.

       We ORDER appellant’s brief filed no later than August 15, 2016.



                                                      /s/   ADA BROWN
                                                            JUSTICE